WESTERFIELD, J.
Plaintiff, a corporation engaged in the business of selling slate and other roofing materials, and constructing roofs, sued defendant for $131.53, an alleged balance said to be due on a roofing contract. Defendant denies any indebtedness and reconvenes for $300.00.
There was judgment for plaintiff as prayed for and against defendant dismissing his reconventional demand. Defendant has appealed.
The position of defendant is that the roof installed by plaintiff, leaked, and caused damage to his property, hence his reconventional demand.
It is clearly established that the roof leaked, but we are convinced that the leaks were due to faulty installation of the “flashing,” an operation not included in plaintiff’s undertaking. We are confirmed in this view by the fact that six months after the completion of the roof plaintiff was engaged to install another roof for defendant, and by the further fact, that the entire cost of the roof, about $600.00, was paid except $131.53, the amount sued for, a sum insufficient to compensate for the alleged damage to the property caused by the leaks, which is fixed in the reconventional demand at $300.00.
For the reasons assigned the judgment appealed from is affirmed.